DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “each secondary conductive polymer column surrounds at least one of the primary conductive polymer column both above the upper surface and below the lower surface to isolate the surrounded at least one primary conductive polymer column from at least one other primary conductive polymer column”, as claimed in claim 12, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --ELECTRICAL INTERCONNECT WITH CONDUCTIVE POLYMER CONTACTS HAVING TIPS WITH DIFFERENT SHAPES AND SIZES--.
Claim Objections
Claims 12 and 19-20 objected to because of the following informalities:  In claim 12 line 2, the phrase “the primary conductive polymer column” should read --the primary conductive polymer columns--.  In claim 19 lines 11-12, the phrase “the primary conductive polymer column” should read --the primary conductive polymer columns--.  Claim 20 includes the limitations of claim 20 and is objected to for the same reasons.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 9-11, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mason et al. (7,686,624).
With regard to claim 1, Mason teaches, as shown in figures 2-4 and taught in column 2 lines 60-65: “A socket assembly comprising: an electrical interconnect 124 having an insulator 134 having an upper surface 136 and a lower surface 138, the insulator 134 including apertures (where contacts 126 extend through 134 in figure 3) therethrough, the electrical interconnect 124 including primary contacts (126 without portion 150 between in figure 3) received in corresponding apertures (where primary contacts extend through 134 in figure 3) and secondary contacts (126 with 150 extended between them in figure 3) received in corresponding apertures (where secondary contacts extend through 134 in figure 3), each of the primary contacts including a primary conductive polymer column having upper contact tips (144 on the primary contacts in figure 3) and lower contact tips (146 on the primary contacts in figure 3) for electrically interconnecting first 120 and second 114 electronic packages, respectively, each of the secondary contacts including a secondary conductive polymer column having upper contact tips (144 on secondary contacts in figure 3) and lower contact tips (146 on secondary contacts in figure 3) for electrically interconnecting the first 120 and second 114 electronic packages, respectively; wherein the upper contact tips of the primary conductive polymer columns have a first shape and the upper contact tips of the secondary conductive polymer columns have a second shape… and wherein the lower contact tips of the primary conductive polymer columns have a third shape and the lower contact tips of the secondary conductive polymer columns have a fourth shape”.
Mason does not teach the second shape being different from the first shape or the fourth shape being different from the third shape.  However, this is a mere change in the shape of the parts of the invention.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to change the first shape to be different from the second shape and the fourth shape to be different from the third shape in order to be able to properly orient the electrical interconnect.  Also, a change in shape is generally recognizing as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).

With regard to claim 5, Mason teaches: “The socket assembly of claim 1”, as shown above.
Mason also teaches, as shown in figures 2-4: “wherein the upper contact tips of the primary conductive polymer columns are circular having a first diameter (diameter of the primary conductive polymer column when looking straight towards the surface of 136 in figure 2) and the upper contact tips of the secondary conductive polymer columns are circular having a second diameter (diameter of the secondary conductive polymer column when looking straight towards the surface of 136 in figure 2)… and wherein the lower contact tips of the primary conductive polymer columns are circular having a third diameter (diameter of the primary conductive polymer column when looking straight towards the surface of 138 in figure 2) and the lower contact tips of the secondary conductive polymer columns are circular having fourth diameter (diameter of the secondary conductive polymer column when looking straight towards the surface of 138 in figure 2)”. 
Mason does not teach the second diameter being different than the first diameter or the fourth diameter being different than the third diameter.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to change the size of the diameters of the second and fourth diameters to be different from the first and third diameters, respectively since doing so would only be a change in the size and would enable the primary conductive polymer columns to be differentiated from the secondary conductive polymer columns from either side of the electrical interconnect.  Also, a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

With regard to claim 6, Mason teaches: “The socket assembly of claim 1”, as shown above.
Mason also teaches, as shown in figures 2-3: “wherein the primary conductive polymer columns each include an upper portion (portion of the primary conductive polymer column between 136 and the portion 144 of the primary conductive polymer column in figure 3) between the upper surface 136 and the upper contact tips and a lower portion (portion of the primary conductive polymer column between 138 and the portion 146 of the primary conductive polymer column in figure 3) between the lower surface 138 and the lower contact tips, the upper portions being frusto-conical shaped, the lower portions being frusto-conical shaped”.

With regard to claim 7, Mason teaches: “The socket assembly of claim 6”, as shown above.
Mason also teaches, as shown in figure 2-3: “wherein the secondary conductive polymer columns each include an upper portion (portion of the secondary conductive polymer column between 136 and the portion 144 of the secondary conductive polymer column in figure 3) between the upper surface 136 and the upper contact tips and a lower portion (portion of the secondary conductive polymer column between 138 and the portion 146 of the secondary conductive polymer column in figure 3) between the lower surface 138 and the lower contact tips, the upper portions being frusto-conical shaped, the lower portions being frusto-conical shaped”.

With regard to claim 9, Mason teaches: “The socket assembly of claim 1”, as shown above.
Mason also teaches, as shown in figure 3: “wherein the upper contact tips of the primary and secondary conductive polymer columns are generally coplanar”. 
Mason does not teach: “and wherein the lower contact tips of the primary and secondary conductive polymer columns are generally non-coplanar”.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to change the size of the primary and secondary conductive polymer columns so that their lower tips are not coplanar in order to prevent the electrical interconnect from being connected on the lower end in the wrong orientation.  Also, a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

With regard to claim 10, Mason teaches: “The socket assembly of claim 1”, as shown above.
Mason also teaches: “wherein the upper contact tips of the primary conductive polymer columns have a first surface area and the upper contact tips of the secondary conductive polymer columns have a second surface area… and wherein the lower contact tips of the primary conductive polymer columns have a third surface area and the lower contact tips of the secondary conductive polymer columns have a fourth surface area”. 
Mason does not teach the second surface area being different from the first surface area or the fourth surface area being different from the third surface area.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to change the size of the second surface area to be different from the first surface area and the fourth surface area to be different from the third surface area in order to differentiate the primary and secondary conductive polymer columns.  Also, a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

With regard to claim 11, Mason teaches: “The socket assembly of claim 10”, as shown above.
Mason does not teach: “wherein the second surface area is at least twice the first surface area and the fourth surface area is at least twice the third surface area”.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to change the size of the second and fourth surface areas to be twice the first and third surface areas, respectively in order to more easily distinguish between the primary and second conductive polymer columns.  Also, a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

With regard to claim 13, Mason teaches: “The socket assembly of claim 1”, as shown above.
Mason also teaches, as shown in figure 1: “further comprising a socket frame 116 coupled to the insulator 134, the socket frame 116 having a socket opening (within 116 in figure 1) configured to receive and orient the first electronic package 120 relative to the electrical interconnect 124”.

With regard to claim 14, Mason teaches: “The socket assembly of claim 1”, as shown above.
Mason also teaches, as shown in figure 3: “wherein the secondary conductive polymer columns are electrically commoned (by 150 in figure 3) to provide shielding for the primary conductive polymer columns”.

With regard to claim 15, Mason teaches: “The socket assembly of claim 1”, as shown above.
Mason does not teach: “wherein the secondary conductive polymer columns have a larger volume than the primary conductive polymer columns, the secondary conductive polymer columns having a higher current carrying capacity than the primary conductive polymer columns”.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to change the size of the volume of the secondary conductive polymer columns to be larger than the volume of the primary conductive polymer columns in order to differentiate the secondary conductive polymer columns from the primary conductive polymer columns.  Also, a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Also, all else being equal, a conductive polymer column with a larger volume would inherently have a higher current carrying capacity.

With regard to claim 16, Mason teaches, as shown in figures 1-4: “A socket assembly 100 comprising: an electrical interconnect 124 having an insulator 134 having an upper surface 136 and a lower surface 138, the insulator 134 including apertures (where contacts 126 extend through 134 in figure 3) therethrough, the electrical interconnect 124 including primary contacts (126 without portion 150 between in figure 3) received in corresponding apertures and secondary contacts (126 with 150 extended between them in figure 3) received in corresponding apertures, each of the primary contacts including a primary conductive polymer column having upper contact tips (144 on the primary contacts in figure 3) and lower contact tips (146 on the primary contacts in figure 3) for electrically interconnecting first 120 and second 114 electronic packages, respectively, each of the secondary contacts including a secondary conductive polymer column having upper contact tips (144 on secondary contacts in figure 3) and lower contact tips (146 on secondary contacts in figure 3) for electrically interconnecting the first 120 and second 114 electronic packages, respectively; wherein the upper contact tips of the primary conductive polymer columns have a first surface area and the upper contact tips of the secondary conductive polymer columns have a second surface area… and wherein the lower contact tips of the primary conductive polymer columns have a third surface area and the lower contact tips of the secondary conductive polymer columns have a fourth surface area”. 
Mason does not teach the second surface area being different from the first surface area or the fourth surface area being different from the third surface area.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to change the size of the second surface area to be different from the first surface area and the fourth surface area to be different from the third surface area in order to differentiate the primary and secondary conductive polymer columns.  Also, a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

With regard to claim 17, Mason teaches: “The socket assembly of claim 16”, as shown above.
Mason does not teach: “wherein the second surface area is at least twice the first surface area and the fourth surface area is at least twice the third surface area”.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to change the size of the second and fourth surface areas to be twice the first and third surface areas, respectively in order to more easily distinguish between the primary and second conductive polymer columns.  Also, a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Claims 2-4, 8, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mason et al. (7,686,624) in view of Nishizawa (CN1672221A).
With regard to claim 2, Mason teaches: “The socket assembly of claim 1”, as shown above.
Mason does not teach: “wherein the upper contact tips of the primary conductive polymer columns have a circular shape and the upper contact tips of the secondary conductive polymer columns have a noncircular shape, and wherein the lower contact tips of the primary conductive polymer columns have a circular shape and the lower contact tips of the secondary conductive polymer columns have a noncircular shape”.
In the same field of endeavor before the effective filing date of the claimed invention, Nishizawa teaches, as shown in figures 4(a)-5(d), the use of differently shaped contact tips.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a circular shape for the upper and lower contact tips of the primary contacts and noncircular shapes for the upper and lower contact tips of the secondary conductive polymer columns in order to be able to differentiate between them and since using differently shaped conductive polymer columns is known in the art, as shown in figures 4(a)-5(d) of Nishikawa.  Also, a change in shape is generally recognizing as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).

With regard to claim 3, Mason as modified by Nishizawa teaches: “The socket assembly of claim 2”, as shown above.
Neither Mason nor Nishizawa teach: “wherein the upper and lower contact tips of the secondary conductive polymer columns have a rectangular shape”.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the upper and lower contact tips of the secondary conductive polymer columns to be rectangular, since using different shapes for contact tips is taught by Nishizawa (see figures 4(a)-5(d)) and would enable the secondary conductive polymer columns to be differentiated from the circular primary conductive polymer columns.  Also, a change in shape is generally recognizing as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).

With regard to claim 4, Mason as modified by Nishizawa teaches: “The socket assembly of claim 2”, as shown above.
Neither Mason nor Nishizawa teach: “wherein the upper and lower contact tips of the secondary conductive polymer columns are generally ring shaped”.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the upper and lower contact tips of the secondary conductive polymer columns to be ring-shaped, since using different shapes for contact tips is taught by Nishizawa (see figures 4(a)-5(d)) and would enable the secondary conductive polymer columns to be differentiated from the circular primary conductive polymer columns.  Also, a change in shape is generally recognizing as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).

With regard to claim 8, Mason teaches: “The socket assembly of claim 6”, as shown above.
Mason does not teach: “wherein the secondary conductive polymer columns each include an upper portion between the upper surface and the upper contact tips and a lower portion between the lower surface and the lower contact tips, the upper portions being parallel-piped shaped, the lower portions being trapezoidal shaped”.  However, using differently shaped upper and lower portions is well known in the art (see Nishizawa teaches, figures 4(a)-5(d)).  It would have been obvious to a person having ordinary skill in the art to change the shapes of the upper and lower portions to be parallel-piped shaped and trapezoidal shaped, respectively in order to tell which way to orient the electrical interconnect.  Also, a change in shape is generally recognizing as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).

With regard to claim 18, Mason teaches: “The socket assembly of claim 16”, as shown above.
Mason also teaches: “wherein the primary conductive polymer columns each include an upper portion (portion of the primary conductive polymer column between 136 and the portion 144 of the primary conductive polymer column in figure 3) between the upper surface 136 and the upper contact tips and a lower portion (portion of the primary conductive polymer column between 138 and the portion 146 of the primary conductive polymer column in figure 3) between the lower surface 138 and the lower contact tips, the upper portions being frusto-conical shaped, the lower portions being frusto-conical shaped, the secondary conductive polymer columns each include an upper portion (portion of the secondary conductive polymer column between 136 and the portion 144 of the secondary conductive polymer column in figure 3) between the upper surface 136 and the upper contact tips and a lower portion (portion of the secondary conductive polymer column between 138 and the portion 146 of the secondary conductive polymer column in figure 3) between the lower surface 138 and the -20-TE-03232 (958-7092) lower contact tips”. 
Mason does not teach: “the upper portions being non-frusto-conical shaped, the lower portions being non-frusto-conical shaped”.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the upper and lower portions of the secondary conductive polymer columns in order to differentiate the primary and secondary conductive polymer columns and differently-shaped upper and lower portions are known in the art (see Nishizawa, figures 4(a)-5(d)).  Also, a change in shape is generally recognizing as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).

Allowable Subject Matter
Claim 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 19 would be allowable if rewritten or amended to overcome the objection set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  With regard to claim 19, Mason teaches, as shown in figure 1-4: “A socket assembly 100 comprising: an electrical interconnect 124 having an insulator 134 having an upper surface 136 and a lower surface 138, the insulator 134 including apertures (where contacts 126 extend through 134 in figure 3) therethrough, the electrical interconnect 121 including primary contacts (126 without portion 150 between in figure 3) received in corresponding apertures (where primary contacts extend through 134 in figure 3) and a secondary contact (126 with 150 extended between them in figure 3) received in the corresponding aperture (where secondary contacts extend through 134 in figure 3), each of the primary contacts including a primary conductive polymer column having upper contact tips (144 on the primary contacts in figure 3) and lower contact tips (146 on the primary contacts in figure 3) for electrically interconnecting first 120 and second electronic packages, respectively, the secondary contact including a secondary conductive polymer column having an upper contact tip (144 on secondary contacts in figure 3) and a lower contact tip (146 on secondary contacts in figure 3) opposite the upper contact tip for electrically interconnecting the first 120 and second 114 electronic packages, respectively.
Mason does not teach: “wherein the secondary conductive polymer column surrounding at least one of the primary conductive polymer column both above the upper surface and below the lower surface to isolate the surrounded primary conductive polymer column from at least one other primary conductive polymer column”.  The prior art of record does not anticipate or render obvious all the limitations of claim 19.  Claim 19 is therefore allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277. The examiner can normally be reached M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M KRATT/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831